Opinion filed June 10, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00221-CR
                                  __________

                  KAYLA PENELOPE LANE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR14876


                      MEMORANDUM OPINION
      The grand jury indicted Kayla Penelope Lane for the state jail felony offense
of delivery of a controlled substance, namely methamphetamine. The indictment
also contained two enhancement paragraphs. After a bench trial, the trial court found
Appellant guilty of the charged offense. At a subsequent hearing, Appellant pleaded
true to the two enhancement paragraphs in the indictment, and the trial court assessed
her punishment and sentenced her to confinement for six years and a $1,500 fine.
See TEX. PENAL CODE ANN. § 12.425(a) (West 2019). We affirm.
                                        Issue
      On appeal, Appellant raises a single issue and argues that the evidence was
insufficient to support a finding of guilt beyond a reasonable doubt.
                                 Background Facts
      In August 2016, Sergeant Russell Ford of the Stephenville Police Department
contacted Gabriella Lazarine to use her as a confidential informant to conduct drug
buys in Stephenville, Texas. Sergeant Ford used Lazarine to set up a “controlled
purchase” with Appellant, who was a person Lazarine had previously identified as a
source of methamphetamine. Sergeant Ford and another officer instructed Lazarine
to text Appellant to set up the purchase. Photographs of the text exchange were
submitted to the trial court. Lazarine and Appellant ultimately agreed to meet at the
Star-Lite Mobile Home Park where Lazarine would purchase one-half of a gram of
methamphetamine for thirty dollars.
      Before conducting the buy, Lazarine was strip-searched, and her car was
searched to make sure there were no drugs or other contraband on her person. The
officers also gave her the money to purchase the substance and a purse that contained
a hidden camera.       The officers further instructed Lazarine to place the
methamphetamine in a zipper compartment in the purse.
      Lazarine and the officers then traveled to the location of the controlled
purchase in separate vehicles. When Lazarine reached the location, the officers
could see Appellant sitting on the porch of a mobile home. They observed Appellant
walk up to Lazarine’s window and then get into Lazarine’s front passenger seat.
Appellant was in the car briefly; then she got out and went into the mobile home. At
trial, Lazarine testified that, while in the car, she and Appellant had a brief
conversation and that she gave Appellant the money for the drugs. The video of the
                                          2
controlled purchase confirmed Lazarine’s account—as the video clearly showed the
purchase and Lazarine putting a small plastic bag in the purse.
       Once the purchase was complete, Lazarine called the officers and then
followed them back to the Municipal Service Center (MSC). As soon as they
returned to the MSC, Sergeant Ford took possession of the purse, which contained
methamphetamine in the zipper compartment. He then photographed the small
ziplock baggie, determined the preliminary weight of the substance to be less than
one gram, packaged up the substance, and secured it in a safe until he transported it
to the lab to be tested.
       Jacklyn Lochridge, a forensic scientist at the Texas Department of Public
Safety Crime Laboratory in Abilene, testified that she tested the substance in this
case and determined that it contained methamphetamine and weighed 0.51 grams
plus or minus 0.05 grams. At trial, photographs of the substance in the ziplock
baggie were admitted into evidence, but the substance itself was not admitted into
evidence. Appellant was subsequently arrested in January 2017 in Brownwood,
Texas. Sergeant Ford testified that Appellant was interviewed at the Brownwood
Police Department and confessed to selling the methamphetamine to Lazarine back
in 2016.
                                Standard of Review
       In Appellant’s sole issue, she claims that the trial court erred when it found
her guilty of delivery of a controlled substance because the evidence was insufficient
to support her conviction. We review a challenge to the sufficiency of the evidence
under the standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979).
Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337
S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson
standard, we review all the evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the essential elements
                                          3
of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State,
330 S.W.3d 633, 638 (Tex. Crim. App. 2010). When we conduct a sufficiency
review, we consider all the evidence admitted at trial, including pieces of evidence
that may have been improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767
(Tex. Crim. App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.
2007).
      We defer to the factfinder’s role as the sole judge of the witnesses’ credibility
and the weight their testimony is to be afforded. Brooks, 323 S.W.3d at 899. This
standard accounts for the factfinder’s duty to resolve conflicts in the testimony, to
weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
facts. Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778. When the record
supports conflicting inferences, we presume that the factfinder resolved the conflicts
in favor of the verdict, and we defer to that determination. Jackson, 443 U.S. at 326;
Clayton, 235 S.W.3d at 778.
                                        Analysis
      A person commits the offense of manufacture or delivery of a controlled
substance if the person knowingly manufactures or delivers a controlled substance.
TEX. HEALTH & SAFETY CODE ANN. § 481.112(a) (West 2017). Appellant does not
argue that she did not deliver some substance to Lazarine, only that it was not
sufficiently proven at trial that the substance she delivered was methamphetamine.
Specifically, Appellant takes issue with the fact that the actual baggie that contained
the methamphetamine was not admitted into evidence.
      However, it is well settled that, under the statute, it is not necessary for the
State to offer into evidence the actual controlled substance that is the subject of the
prosecution, providing the drug has been analyzed and the chain of custody
explicated. Lake v. State, 577 S.W.2d 245, 246 (Tex. Crim. App. [Panel Op.] 1979)
(no error where the substance was analyzed, the chain of custody established, and
                                          4
no showing of bad faith on the part of the State); Thomas v. State, No. 08-01-00414-
CR, 2002 WL 1341109, at *2 (Tex. App.—El Paso June 20, 2002, no pet.) (not
designated for publication).
      Here, the forensic scientist testified that the substance she tested contained
methamphetamine, and Sergeant Ford, in his testimony, established the chain of
custody without objection.     In addition, the record does not reflect, nor does
Appellant argue, that there was any evidence that the State “purposely or carelessly
destroy[ed] evidence with an eye to harming [Appellant].” Velasquez v. State, 941
S.W.2d 303, 306 (Tex. App.—Corpus Christi–Edinburg 1997, pet. ref’d) (quoting
Lake, 577 S.W.2d at 246). We also note that Appellant did not object to the absence
of the substance at trial. See Martinez v. State, 640 S.W.2d 378, 379 (Tex. App.—
San Antonio 1982, pet. ref’d). Therefore, we hold that the evidence was sufficient
to support Appellant’s conviction, and we overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                   W. BRUCE WILLIAMS
                                                   JUSTICE


June 10, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         5